In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00088-CV



          THOMAS SEABOURNE, Appellant

                           V.

           DANESE SEABOURNE, Appellee



          On Appeal from the 4th District Court
                 Rusk County, Texas
               Trial Court No. 2015-140




      Before Morriss, C.J., Moseley and Burgess, JJ.
              Opinion by Justice Moseley
                                                 OPINION
            Danese Seabourne brought a breach-of-contract claim against Thomas Seabourne after the

couple divorced pursuant to an agreed decree and Thomas refused to reimburse Danese for one-

half of the college tuition she paid on behalf of the couple’s two daughters. The trial court entered

judgment against Thomas for the sum of $10,475.13, plus attorney fees and expenses in the amount

of $4,828.34. We affirm the trial court’s judgment because (1) the trial court was authorized to

enter the judgment, (2) the contractual provision is enforceable, (3) sufficient evidence supports

the damage award, and (4) the award of attorney fees and costs was proper.

I.          Background

            Danese and Thomas entered into an agreed final decree of divorce on October 29, 2012, in

Rusk County, Texas. Pursuant to the decree, Thomas was ordered to pay monthly child support

on behalf of two children of the marriage, Susanna and Julia Seabourne.1 In a different section of

the decree, captioned “College Tuition,” the parties were required to “each pay 50% of the college

tuition for the children subject of this suit. DANESE SEABOURNE shall provide THOMAS

SEABOURNE with a statement from the college upon receipt [by] her. Each party shall pay their

portion of the tuition within 30 days of receipt.”

            At the time of the June 2015 hearing on Danese’s breach-of-contract action, both Susanna

and Julia were attending Virginia Commonwealth University (VCU).2 Danese testified that




1
    Although Danese and Thomas had five children, only Susanna and Julia were of school age at the time of the divorce.
2
 Danese paid for one semester at VCU for Susanna at an increased rate for out-of-state tuition, until residency was
established.

                                                            2
although she provided Thomas with statements of tuition costs, Thomas did not pay any portion

of the college tuition for either Susanna or Julia. Consequently, Danese paid one hundred percent

of the girls’ tuition. Danese expended a total of $23,174.43 either in direct payments, or by

incurring loans, for the tuition of both Susanna and Julia, and claimed that Thomas owed fifty

percent of that amount, or $11,587.22. Thomas testified that he did not intend to pay any portion

of the girls’ college tuition, also claiming that he did not agree to pay out-of-state tuition.

        Danese introduced evidence that she notified Thomas of the amount of tuition he owed for

both girls in accord with the decree. On appeal, Thomas does not dispute the adequacy of this

notice. Thomas does claim, however, that (1) the trial court abused its discretion in awarding

Danese post-majority support in the absence of a written agreement or express order of the court

providing for enforcement as a contractual obligation, (2) the trial court abused its discretion in

awarding Danese a lump sum judgment for one-half of the children’s unpaid college tuition

because the alleged agreement is too uncertain and ambiguous to enforce, (3) there is no evidence,

or in the alternative, there is insufficient evidence, to sustain the trial court’s finding that appellee

was entitled to an award of $10,475.13 in damages for the breach of contract, because this award

was not offset for scholarships and grants, and (4) the trial court abused its discretion in ordering

Thomas to pay court costs and attorney fees.

II.     Analysis

        We review the trial court’s judgment for an abuse of discretion. See Worford v. Stamper,

801 S.W.2d 108, 109 (Tex. 1990) (per curiam). When a trial court acts without reference to any

guiding rules or principles or when it fails to analyze or apply the law correctly, it abuses its

                                                   3
discretion. Id.; Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985). “A

trial court has no discretion in determining what the law is or in properly applying the law.” In re

Dep’t of Family & Protective Servs., 273 S.W.3d 637, 643 (Tex. 2009) (citing In re Tex. Dep’t of

Family & Protective Servs., 210 S.W.3d 609, 612 (Tex. 2006)).

            A.       The Trial Court Was Authorized to Enter the Judgment

            In his first point of error, Thomas claims that the trial court lacked the authority to enter

judgment because the provision of the final decree requiring that each party pay one-half of the

children’s college tuition constituted a post-majority support provision which was not established

by a separate written agreement.3 In support of this contention, Thomas relies on Elfeldt v. Elfeldt,

730 S.W.2d 657, 658 (Tex. 1987) (per curiam), and Bruni v. Bruni, 924 S.W.2d 366, 367 (Tex.

1996). We examine each case in turn.

            In Elfeldt, the trial court entered an agreed modification order requiring the father to pay

child support until the younger of the parties’ two children reached the age of eighteen or until

either or both children completed four years of college. The father stopped paying child support

when the youngest child reached the age of eighteen. Because both children were in college, the

children’s mother brought a breach of contract suit to enforce the terms of the agreed order.4




3
    Thomas does not contend that the provision in the agreed decree is unenforceable because it is child support.
4
 “The suit was brought as a contract claim because a court of continuing jurisdiction . . . has no authority to order or
to enforce support for a non-disabled child over [the age of] eighteen.” Elfeldt, 730 S.W.2d at 658.

                                                             4
        The court interpreted former Section 14.06(d) of the Texas Family Code5 to require the

order incorporating the agreement to provide “that its terms are enforceable as contract terms for

that remedy to be available.” Elfeldt, 730 S.W.2d at 658. Because the parties “did not stipulate

that the agreed order was contractually enforceable,” the father was not bound to support the

children past the age of eighteen. Id.

        Bruni, like Elfeldt, involved the enforcement of an agreement to provide child support

beyond age eighteen. Bruni, 924 S.W.2d at 367. There, the trial court entered a modification order

awarding additional support until each child reached the age of twenty-one. Id. In discussing the

enforceability of the order, the Bruni court, again applying former Section 14.06(d) of the Texas

Family Code, held that “[w]hen there is no separate written agreement” for post-majority support

“and the trial court’s order is the only written manifestation of the parties’ agreement on support,

Elfeldt requires that the trial court’s order provide for enforceability.” Id. at 368.

        In Bruni, though, the agreement specifically provided that it survived the divorce decree

and was binding on the parties if the trial court approved the agreement and incorporated it into

the decree. Id. Further, “the inclusion of the parties’ agreement for child support in[to] the decree”

constituted approval of those terms by the trial court. Id. Because the original agreement was

enforceable as a contract, the modification of child support was likewise enforceable as a contract.

The court, therefore, held that the amended agreement satisfied the requirements of the Family

Code and was enforceable in contract. Id. at 369.



5
 Act of May 25, 1973, 63d Leg., R.S., ch. 543, § 1, sec. 14.06(d), 1973 Tex. Gen. Laws 1411, 1425, repealed by Act
of April 6, 1995, 74th Leg., R.S., ch. 20, § 2(1), 1995 Tex. Gen. Laws 113, 282.
                                                        5
           Thomas contends that because, as in Elfeldt, the parties here did not enter into a separate

written agreement which was incorporated into the final decree and because the decree does not

include language to provide for the enforceability of the obligation to pay post-majority support,

the trial court did not have the authority to enforce the post-majority support provision by reducing

it to judgment. We disagree.

           Initially, we recognize that Elfeldt and Bruni each dealt with the continuation of preexisting

child support obligations under Section 154.124(c)’s predecessor statute.6 See Bruni, 924 S.W.2d

at 367; Elfeldt, 730 S.W.2d at 658; see also Bartlett v. Bartlett, 465 S.W.3d 745, 750 (Tex. App.—

Houston [14th Dist.] 2015, no pet.) (recognizing that Elfeldt and Bruni each dealt with

continuations of preexisting child support obligations). The tuition-payment requirement in this


6
    Section 154.124, captioned “Agreement Concerning Support,” provides:

                    (a)      To promote the amicable settlement of disputes between the parties to a suit, the
           parties may enter into a written agreement containing provisions for support of the child and for
           modification of the agreement, including variations from the child support guidelines provided by
           Subchapter C.

                    (b)      If the court finds that the agreement is in the child’s best interest, the court shall
           render an order in accordance with the agreement.

                     (c)     Terms of the agreement pertaining to child support in the order may be enforced
           by all remedies available for enforcement of a judgment, including contempt, but are not enforceable
           as a contract.

                     (d)      If the court finds the agreement is not in the child’s best interest, the court may
           request the parties to submit a revised agreement or the court may render an order for the support of
           the child.

TEX. FAM. CODE ANN. § 154.124 (West 2014). Bruni and Elfeldt were decided based on superseded sections of the
Texas Family Code. See, e.g., Bruni, 924 S.W.2d at 367–68; Elfeldt, 730 S.W.2d at 658. Former Section 14.06(d)
provided for the enforceability of agreements pertaining to child support as a contract if the parties’ written agreement
reflected in the order provided for enforceability as a contract. Act of May 25, 1973, 63d Leg., R.S., ch. 543, § 1, sec.
14.06(d), 1973 Tex. Gen. Laws 1411, 1425 (repealed 1995). Section 154.124(c) of the Texas Family Code specifically
provides that agreements pertaining to child support are not contractually enforceable. TEX. FAM. CODE ANN. §
154.124(c).
                                                              6
case is not, as in Elfeldt and Bruni, a continuation of a preexisting child support obligation. Instead,

it is an independent contractual promise falling under the caption of “College Tuition,” rather than

under the section of the decree having to do with child support. In reaching this conclusion, we

find Bartlett instructive.

        In that case, Lori Bartlett brought a breach of contract action against William Bartlett for

his alleged failure to pay college expenses for their son pursuant to an agreed decree of divorce.

Bartlett, 465 S.W.3d at 747. William claimed that the Texas Supreme Court’s decisions in Elfeldt

and Bruni prevented the college-expense provision of the decree from being enforced as a contract.

Id. at 750–51. The court determined that the orders for continued child support in those cases

differed from the provision in Bartlett. In reaching this conclusion, the court relied on the fact that

the Bartlett college-expense provision was not included in the portion of the decree addressing

child support. Id. at 750. Instead, the college-expense provision was included as part of the

“Division of the Marital Estate” section of the decree. Id. Moreover, William’s child support

payments terminated under terms separate and distinct from those applicable to the college-

expense provision. Id.

        The court distinguished Huffines v. McMahill, No. 07-10-00029-CV, 2010 WL 2836980

(Tex. App.—Amarillo July 20, 2010, no pet.) (mem. op.), in which the court found that a college-

expense provision was child support. In Huffines, the college-expense provision was located under

the heading of “Support.” Id. at *1. The provision stated that “neither party is to pay child support,

except that [father] is to continue to provide health insurance for [the child].” Id. This provision

also provided that father would be responsible for his son’s “clothing needs, sports activities fees,

                                                   7
and future vehicle needs.” Id. at *2. The next sentence obligated father to pay for one-half of the

son’s college tuition and for unreimbursed medical expenses. Id. “Of key importance to the

Amarillo Court’s conclusion that the college-expense provision was child support, the provision

was found in the ‘support’ section of the decree and various expenses were listed in lieu of periodic

payments of support.” Bartlett, 465 S.W.3d at 750.

       The decree in this case, like the decree in Bartlett, includes a separate section for child

support which requires periodic payments and which terminated under terms separate and distinct

from the college-tuition provision. Unlike Huffines, the college-tuition provision in this case was,

like Bartlett, included in a separate section of the decree. Here, that section was specifically listed

as “College Tuition.” We therefore conclude that the college-tuition provision of the decree here

was not child support.

       Because Elfeldt and Bruni were based on a superseded section of the Family Code and

because those cases were specifically concerned with post-majority payments that were

continuations of preexisting child support obligations, they do not control the disposition of this

case. See Bartlett, 465 S.W.3d at 750–51. Because the college-tuition provision here is not an

agreement for child support, it is subject to enforcement as a contract. Here, the parties entered

into an agreed divorce decree, which is a contract. See McGoodwin v. McGoodwin, 671 S.W.2d
880, 882 (Tex. 1984); Maddox v. Maddox, No. 06-10-00055-CV, 2011 WL 808930, at *2 (Tex.




                                                  8
App.—Texarkana Mar. 9, 2011, no pet.) (mem. op.); Broesche v. Jacobson, 218 S.W.3d 267, 271

(Tex. App.—Houston [14th Dist.] 2007, pet. denied). We overrule this point of error.7

        B.       The Contractual Provision is Enforceable

        Thomas next contends that even if the college tuition provision is a contractual obligation,

it is too ambiguous and uncertain to enforce. An agreed judgment is construed in accord with the

rules of contract interpretation. Gulf Ins. Co. v. Burns Motors, Inc., 22 S.W.3d 417, 422 (Tex.

2000); In re P.D.D., 256 S.W.3d 834, 844 (Tex. App.—Texarkana 2008, no pet.) (“An agreed

judgment must be interpreted as if it were a contract between the parties and the interpretation is,

accordingly, governed by the laws relating to contracts.”). “The question of whether a contract is

ambiguous is one of law for the court.” Heritage Res., Inc. v. NationsBank, 939 S.W.2d 118, 121

(Tex. 1996); Burlington Res. Oil & Gas Co., LP v. Petromax Operating Co., No. 06-15-00044-

CV, 2016 WL 908228, at *7 (Tex. App.—Texarkana Mar. 10, 2016, no pet.). Our primary concern

in interpreting a contract is to ascertain the true intent of the parties. Heritage Res., 939 S.W.2d

at 121. To achieve this end, we examine the entire writing in an effort to give effect to all of its

provisions. Davis v. Norris, 352 S.W.3d 715, 721 (Tex. App.—Texarkana 2011, pet. denied). If

the contract can be given a definite legal meaning, it is not ambiguous, and it will be enforced as

written. Id. (citing Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983)). Conversely, if the contract

is capable of more than one reasonable interpretation, then it is ambiguous. Id. (citing Am. Mfrs.




7
 We disagree with Danese’s assertion that Thomas failed to preserve any claim regarding the enforceability of the
college-tuition provision. “A general denial of matters pleaded by the adverse party which are not required to be
denied under oath, shall be sufficient to put the same in issue.” TEX. R. CIV. P. 92.
                                                       9
Mut. Ins. Co. v. Schaefer, 124 S.W.3d 154, 157 (Tex. 2003)). We review de novo the issue of

contract ambiguity. Id. (citing Shanks v. Treadway, 110 S.W.3d 444, 447 (Tex. 2003)).8

        As best we are able to discern, Thomas contends the college-tuition provision does not

specify the precise amount of money he will owe for his share of the college tuition. In support of

his ambiguity claim, Thomas relies on In re Marriage of Grossnickle, 115 S.W.3d 238, 245 (Tex.

App.—Texarkana 2003, no pet.). That case involved an appeal from an order modifying a child

support order, requiring the father to pay one-half of the costs for the child to attend a private girls’

school. Id. at 245. Although we determined that the order requiring the father to pay one-half of

the tuition was not an abuse of discretion, we held that the order was not enforceable through

contempt proceedings, because it was insufficiently certain:

        It is an accepted rule of law that for a person to be held in contempt for disobeying
        a court decree, the decree must spell out the details of compliance in clear, specific
        and unambiguous terms so that such person will readily know exactly what duties
        or obligations are imposed upon him.

Id. at 249 (quoting Ex parte Slavin, 412 S.W.2d 43, 44 (Tex. 1967)). Grossnickle was concerned

with a child support order which was enforceable by contempt. Because contempt was the

enforcement mechanism at issue in Grossnickle, the child support order’s failure to specify the



8
 Danese contends that because Thomas failed to assert ambiguity as an affirmative defense, this issue has been waived
on appeal. We decline to hold that waiver resolves this issue. Thomas testified that he believed the college tuition
provision was ambiguous, raised questions about what it meant, and concluded that it meant “nothing to me.”
Moreover, a court may determine a contract is ambiguous even in the absence of such a pleading by either party. See
Sage St. Assocs. v. Northdale Constr. Co., 863 S.W.2d 438, 445 (Tex. 1993) (even if neither party pleads ambiguity,
a trial judge may conclude a contract is ambiguous); Coker v. Coker, 650 S.W.2d 391, 393 (Tex. 1983) (although both
parties asserted property settlement agreement was unambiguous and moved for summary judgment, Supreme Court
concluded agreement was ambiguous); see also White v. Moore, 760 S.W.2d 242, 243 (Tex. 1988) (although both
parties agreed the will was unambiguous, Supreme Court decided, as a matter of law, that it was ambiguous); Old
Republic Sur. Co. v. Palmer, 5 S.W.3d 357, 360–61 (Tex. App.—Texarkana 1999, no pet.) (recognizing Sage and
White and addressing issue of ambiguity, although not specifically pled).
                                                         10
exact amount the obligor was required to pay rendered it unenforceable by that mechanism. Here,

however, Danese seeks to recover under a contract claim. Grossnickle, therefore, is not dispositive

of this issue.

         Here, the agreed judgment provides that “each pay 50% of the college tuition for the

children subject of this suit. DANESE SEABOURNE shall provide THOMAS SEABOURNE

with a statement from the college upon receipt [by] her. Each party shall pay their portion of the

tuition within 30 days of receipt.” While this language may be too uncertain to enforce by

contempt, see id., it is not ambiguous. This language clearly expresses the intent that both Danese

and Thomas will pay one-half of each of the girls’ college tuition, whatever the amount, and does

not place any restrictions on the parties’ respective responsibilities to fulfill this obligation. “The

failure to include more express language of the parties’ intent does not create an ambiguity.”

Columbia Gas Transmission Corp. v. New Ulm Gas, Ltd., 940 S.W.2d 587, 591 (Tex. 1996).

Because this provision is unambiguous, we will enforce it as written.9 Heritage Res., Inc., 939
S.W.2d at 121. A court may not rewrite the parties’ contract or add to its language under the guise




9
 Moreover, when a contract fails to state an exact price, the law presumes that the parties to the contract intended a
reasonable price. Fischer v. CTMI, L.L.C., 479 S.W.3d 233, 241 (Tex. 2016). This presumption is particularly strong
when “the agreement specifies a formula or other basis on which a reasonable price may be determined.” Id. Thus,
“[w]hen the parties to an agreement specify that a third person is to fix the price, the contract is not unenforceable for
lack of definiteness.” Penwell v. Barrett, 724 S.W.2d 902, 905 (Tex. App.—San Antonio 1987, no writ) (holding that
parties’ agreement that “the purchase price [of 2.981-acre tract] would be that value given the property by an appraiser”
was sufficiently definite to be enforced in breach of contract action).
          Here, the parties agreed to pay that tuition which was established by the university the children attended. The
university was not a party to the agreement, and its determination of tuition was established independent of the parties’
interest herein. Consequently, by agreeing that “each [party will] pay 50% of the college tuition for the children
subject of this suit” and that “DANESE SEABOURNE shall provide THOMAS SEABOURNE with a statement from
the college upon receipt,” the parties’ contract established the required basis discussed in Fisher and was therefore
enforceable by breach of contract action even if it would not have been enforced by contempt.
                                                           11
of interpretation. Am. Mfrs. Mut. Ins. Co. v. Schaefer, 124 S.W.3d 154, 162 (Tex. 2003). We

overrule this point of error.

         C.       Sufficient Evidence Supports the Damages Award

         Thomas next contends that there is no evidence, or in the alternative, there is insufficient

evidence, to sustain the trial court’s finding that Danese was entitled to an award of $10,475.13 in

damages for the breach of contract, because this award was not offset by scholarships and grants.10

         In resolving the sufficiency of the evidence to support damages, the trial court’s damage

award will be upheld if it is within the range of the testimony regarding the amount of damages

incurred. Garza de Escabedo v. Haygood, 283 S.W.3d 3, 6 (Tex. App.—Tyler 2009, pet. granted),

aff’d sub nom. Haygood v. De Escabedo, 356 S.W.3d 390 (Tex. 2011); Cont’l Dredging, Inc. v.

De-Kaizered, Inc., 120 S.W.3d 380, 392 (Tex. App.—Texarkana 2003, pet. denied).

         Thomas contends the correct figure representing one-half of college tuition for both girls

is reflected to be $8,225.48, after offsets for fees, grants, and scholarships. In support of this figure,

Thomas relies on Plaintiff’s Exhibit 2. This document reflects total college tuition from Spring


10
  Thomas requested that the trial court issue findings of fact and conclusions of law. When none were forthcoming,
Thomas filed a notice of past due findings of fact and conclusions of law. Although the clerk’s record contains a file-
marked document captioned “Findings of Fact and Conclusions of Law,” that document was not signed by the trial
court. The trial court has a mandatory duty to file findings of fact when they are properly requested. TEX. R. CIV. P.
296, 297; Nevada Gold & Silver, Inc. v. Andrews Indep. Sch. Dist., 225 S.W.3d 68, 77 (Tex. App.—El Paso 2005, no
pet.). A trial court’s failure to file findings is presumed harmful unless the record affirmatively shows the appellant
suffered no harm. See, e.g., Tenery v. Tenery, 932 S.W.2d 29, 30 (Tex. 1996) (per curiam); Cherne Indus., Inc. v.
Magallanes, 763 S.W.2d 768, 772 (Tex. 1989). When the trial court’s reasons for its judgment are apparent from the
record, the presumption of harm is rebutted. See Landbase, Inc. v. Tex. Emp’t Comm’n, 885 S.W.2d 499, 502 (Tex.
App.—San Antonio 1994, writ denied). The test for harm looks to whether the reasons for the trial court’s ruling are
obvious from the record. Sheldon Pollack Corp. v. Pioneer Concrete of Tex., Inc., 765 S.W.2d 843, 845 (Tex. App.—
Dallas 1989, writ denied). If harm exists from the court’s failure to issue findings of fact and conclusions of law, the
appropriate remedy is to abate the appeal and direct the trial court to correct its error pursuant to Rule 44.4 of the
Texas Rules of Appellate Procedure. TEX. R. APP. P. 44.4. Here, it is apparent from the record that the trial court
entered its judgment based on an alleged breach of contract and found damages based on Plaintiff’s Exhibit 10.
Consequently, there is no need to abate this matter for the entry of factual findings.
                                                          12
2013 through Fall 2014 for Susanna of $25,393.44. This document further reflects grants for

Susanna in the total amount of $10,510.00. Susanna’s total tuition cost (less grants) to be paid by

both parents is, according to Exhibit 2, $14,883.44. Thomas’ share would therefore equal

$7,441.72. Exhibit 2 indicates that Julia’s total tuition is $1,771.20. Thomas’ share of this figure

totals $885.60, thereby making the total tuition amount for which he is liable $8,327.32.

       The trial court entered judgment in the amount of $10,475.13 for Thomas’ share of the

girls’ college tuition. Danese contends that this figure was derived from Plaintiff’s Exhibit 10, a

letter from her counsel to Thomas purporting to show the amount of tuition Thomas owed for both

girls. Both exhibits were offered by Danese, and Thomas failed to object to either. Because

Exhibit 2 lists separate amounts for tuition, fees, grants, and loans, it is easy to determine Thomas’

fifty percent of the total tuition for both girls. Exhibit 10, however, offers no detailed breakdown

of the amounts listed for “tuition expenses.” While the Spring 2013 and the Fall 2014 tuition

amounts listed in that exhibit for Susanna correspond to the amounts listed in Exhibit 2, the figures

listed for the Fall 2013 and the Spring 2014 tuition for Susanna do not correspond with the tuition

amounts listed in Exhibit 2 for those semesters.

       Danese claims, however, that we cannot conclude the trial court abused its discretion by

including the higher figure of $10,475.13 in the judgment since Exhibit 10, at least in part, supports

that figure and was within the range presented at trial. See Price Pfister, Inc. v. Moore & Kimmey,

Inc., 48 S.W.3d 341, 352 (Tex. App.—Houston [14th Dist.] 2001, pet. denied) (upholding a

damage award within the range presented at trial, even though part, but not all, of the award was

based on plaintiff’s speculation). While it is true that Exhibit 2 is a more detailed statement of

                                                   13
damages, Exhibit 10 is some evidence of damages. Because there was more than a scintilla of

evidence to support the amount awarded by the trial court, and because we cannot say the great

weight and preponderance of the evidence indicates this award was improper, we overrule this

point of error.

        D.        No Error in the Award of Attorney Fees and Costs

        Thomas contends that in the absence of contractual or statutory authority for the award of

attorney fees, the fee award should be reversed. Thomas does not claim that the amount of the fee

award is improper. Rather, he questions the legal basis for the imposition of the award.

        Because both parties entered into an agreed divorce decree, the decree is treated as a

contract between the parties with the law of contracts governing this dispute. See Hicks v. Hicks,

348 S.W.3d 281, 283 (Tex. App.—Houston [14th Dist.] 2011, no pet.). A party may recover

reasonable attorney fees in a suit founded on a claim for breach of an oral or written contract. TEX.

CIV. PRAC. & REM. CODE ANN. § 38.001(8) (West 2015). A key requirement of this section is that

“the party seeking attorney’s fees must first prevail on a valid contract claim.” Doctors Hosp.

1997, L.P. v. Sambuca Houston, L.P., 154 S.W.3d 634, 636 (Tex. App.—Houston [14th Dist.]

2004, no pet.) (citing Mustang Pipeline Co. v. Driver Pipeline Co., 134 S.W.3d 195, 201 (Tex.

2004) (per curiam)). Since Danese has prevailed on her contract claim, she is entitled to attorney

fees under Section 38.001 of the Texas Civil Practice and Remedies Code. Danese was represented

by counsel, her claim for tuition amounts was presented to Thomas, and payment for the just

amount owed was never tendered. See TEX. CIV. PRAC. & REM. CODE ANN. § 38.002 (West 2015).

We affirm the award of attorney fees and costs.

                                                  14
III.   Conclusion

       We affirm the trial court’s judgment.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:       March 1, 2016
Date Decided:         May 20, 2016

Publish




                                                 15